PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/715,318
Filing Date: 26 Sep 2017
Appellant(s): Wackwitz et al.



__________________
Sean B. Van Eysden
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-5, 7-14, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blake, et al. (US 5,279,140, “Blake”), and alternatively claims 1-5, 7-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blake, et al. (US 5,279,140, “Blake”).  

Regarding claims 1-2 and 11-12, Blake discloses press tool 10 (Fig 1, 2:5-30) for crimping a cylindrical fitting, the press tool with a jaw assembly comprising: 
first and second jaws, 16 and 17, each of which is pivotable about a pivot axis 26 (Fig 1) between an open position and a closed position.
With regard to the recited indicium, the press tool and the indicium or indicia (printed matter) are not in a functional relationship.  That is, the tool does not need the indicium to perform the intended function.  A user may properly load and operate the tool without the indicium.  The indicium merely serves as instruction on how to best use the tool, similar to written instructions, Examiner additionally noting that the recited indicium need not be located on either one of the jaws of the crimping tool and can instead be disposed on “another component” (a handle, grip, fastener, or label, for example, demonstrating a lack of a functional relationship).   As such, the recitation of the indicium (printed matter) has not been given patentable weight.  See MPEP 2111.05.
Assuming arguendo, that the indicium and tool are in a functional relationship and the limitation should be given patentable weight, Blake further discloses indicia 54 and 58, each coupled to at least one of the first jaw, the second jaw, or another component (Figs 1 and 3, 3:5-15, 3:35-65), the indicia indicating handle wear in which a user is not obtaining “a good grip of a connector on a conductor, or other compression operation; i.e.: to operate within acceptable performance characteristics” (3:57-63), that is, indicating when a compression fitting is not being 

Regarding claims 3-5, 7-10, 13-14, and 16-17, Blake discloses the limitations of claims 1-2, 5, and 11-12, as described above, and discloses the limitations of claims 3-5, 7-10, 13-14, and 16-17, in that the recited limitations have not been given patentable weight because they do not define a functional relationship between the indicia and the press tool, as described above.  
Alternatively, regarding claims 3-5 and 14, Blake, as modified, teaches the limitations of claims 1-2 and 11-12, as described above, including a first indicium is coupled to the first jaw and the second indicium is coupled to the second jaw, but assuming arguendo (as described above), does not disclose a textual instruction instructing a user to properly align the cylindrical fitting prior to initiating the crimping operation.  However, Blake teaches that “any suitable type of indicia or markings could be used” (3:5-15).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the press tool of Blake by providing indicia of “any suitable type,” as taught by Blake, including textual instruction (such as the word “aligned”) to communicate jaw alignment information of the tool to a user.  
Alternatively, regarding claims 7-8, 13, and 16-17, Blake, as modified, teaches the limitations of claims 5 and 11-12, as described above, and assuming arguendo (as described 
Alternatively, regarding claims 9-10, Blake, as modified, discloses the limitations of claim 1, as described above, but assuming arguendo (as described above), does not explicitly teach the method of making the indicia.    Both claims 9 and 10 recite methods of forming the indicium.  In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, these limitations have not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. indicium, does not depend on its method of production, i.e. printing, engraving, and adhesive label.  




(2) Response to Argument

With regard to the rejection of claims 1-5, 7-14, and 16-17 under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 5,279,140 (“Blake”), Appellant argues the following:

A. Blake does not teach or suggest the subject matter of claims 1-5, 7-14, and 16-17, and
B. A functional relationship exists between the “indicium” and the “press tool.”

With regard to the rejection of claims 1-5, 7-14, and 16-17 under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,279,140 (“Blake”), Appellant argues the following:
C. Blake does not teach or suggest the subject matter of claims 1-5, 7-14, and 16-17.


Regarding Appellant’s argument A to independent claim 1 (argument A1), Examiner respectfully disagrees, indicating that Blake discloses a press tool that is a structural equivalent of Appellant’s press tool of claim 1.  Specifically, as described in the above rejection, Blake discloses:
a press tool for crimping a cylindrical fitting comprising first and second jaws, each of which is pivotable about a pivot axis between an open position and a closed position.  

The recitation of the indicium, or nonfunctional descriptive material, has not been given patentable weight as per MPEP, which will be addressed in the response to Appellant’s argument B below.   
 
Regarding Appellant’s argument A to independent claim 11 (argument A2), Examiner respectfully disagrees, indicating that Blake discloses a press tool that is a structural equivalent of Appellant’s press tool of claim 11, as described above the response to Appellant’s argument A1.   The recitation of the indicium, or nonfunctional descriptive material, has not been given patentable weight per the MPEP in this apparatus claim.     


Regarding Appellant’s argument B., wherein Appellant alleges “the indicium and the press tool are in a functional relationship, and therefore the “indicium” should be given patentable weight,” (in referring to independent claims 1 and 11, Brief at p. 9, ¶4), Examiner respectfully disagrees.  
Appellant’s claimed indicium (printed matter) is found to be nonfunctional descriptive material, in that a functional relationship does not exist between the claimed indicium and the first jaw, the second jaw, or another component of the press tool.  
The indicium serves to instruct a user how to align a workpiece in the press tool jaws.  Specifically, per MPEP 2111.05 I. B., the determination of the existence of a functional relationship between printed matter and substrate considers the following Evidence Against a Functional Relationship:
Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.

In the instant application, the press tool serves only as a support for the recited indicium. The indicium serves only to convey a message to a user of the tool (use instructions) and, as recited, could be disposed anywhere on the tool (coupled to […] another component of the press tool”, claim 1), such as a tag attached to or a label affixed or printed anywhere on the 
Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.

Similarly, the claimed press tool and use instructions (indicium) do not depend upon each other.  The tool can be used as intended without the indicium.  
	Additionally, to Examiner’s assertions made in the above rejection of claims 1 and 11, and to previous Response to Arguments in the Final Office Action filed 11/02/20 (both of which are similar to the preceding response to argument B above), Appellant argues: 
The Examiner’s statements above assume that an operator can load and crimp a fitting in the preferred orientation without the indicium by mere chance or previous experience. Indeed, a similar assumption could be applied to the fact pattern of In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969) (emphasis added, Brief, p. 9, last ¶).

Examiner respectfully disagrees, indicating that such an assertion was not made by Examiner, nor do the assertions made require the assumption alleged by Appellant, i.e. loading and operation of the tool by mere chance or previous experience.  Examiner asserted, instead, that the use instructions (indicium) could be provided elsewhere, such as written instructions in the packaging.  
Appellant alleges a similar assumption could be applied to the fact patter of In re Miller (1969) (Brief, p. 9, last line – p. 10 first ¶), Appellant describing the use of a markless measuring cup through happenstance and guessing.  As described above, such an assertion was not made by Examiner and is moot.  
In re Miller (1969), Appellant argues that the providing the indicium in the instant claimed invention “alleviates the mental strain in remembering or guessing how to properly align the cylindrical fitting prior to a crimping operation to produce a proper crimp on the cylindrical fitting,” which Examiner respectfully indicates is not claimed.  
As previous indicated, the markings on the cup of Miller are necessary to inform a cook how much of an ingredient is contained in the cup, i.e. a functional relationship.  Absent the markings, a cook would not know where to stop filling with an ingredient.  Conversely, the indicium of the instant invention is not necessary to align the fitting in the tool at a particular orientation.  For example, if a user is simply instructed to orient the fitting with an aperture centered and facing the handle and facing the user, the tool can be used as intended without any indicium.  Also, the claimed images of the indicium could be placed anywhere – on the tool (on “another component”) or in an instruction manual (for the tool or the fitting), for example.  That is, the claimed indicium need not be placed anywhere in particular and, thus, does not have a functional relationship with the tool.  Conversely, the markings or indicia of Miller could not be placed in an instruction manual and still provide the user the information necessary to use the measuring cup as intended.  The indicia of Miller must be disposed on the measuring cup wall at particular locations for the device to function as intended.


Regarding Appellant’s argument C, (both arguments C1 and C2 (regarding claims 1 and 11) will be addressed with the following response) wherein Appellant alleges: 
[o]ne of ordinary skill in the art would not have been motivated to modify Blake’s compression tool, based on the teachings of Blake alone, to have modified Blake’s indicia 54, 58 to communicate information to the user relating to a preferred orientation of a connector to be crimped by Blake’s modified compression tool. (emphasis added, Brief, p. 11, ¶ 3)

one of ordinary skill would have found it obvious to 
additionally provide the press tool of Blake with other indicia, providing additional useful information regarding the grip of the tool on a compression connector, including images of the workpiece or tool, as an additional means to provide alignment information of the tool to a user  (emphasis added, instant page 5, ¶ 1, in the above rejection of claim 1).  

Examiner respectfully indicates that Appellant has not responded to the above assertion: that one of ordinary skill would have found it obvious to additionally provide other indicia to present additional alignment information, including images that best communicated additional alignment information to the user, including the claimed images.    
With regard to the pixels included in the indicium, Appellant alleges that the “indicia [of Blake] indicating to a user the alignment of handles to yield a good grip of a conductor on a conductor is non-analogous to aligning a cylindrical fitting with an aperture to a preferred orientation to prevent flashing and an improper seal” (Brief, p. 11, last ¶).  Examiner respectfully disagrees.  Although Blake does not specifically address the rotational alignment of a fitting in the press tool, Blake is concerned with the alignment of a fitting in a pressing or crimping tool (“a good grip of a connector on a conductor, or other compression operation,” 3:57-63).   That is, both are concerned with properly aligning the fitting in the jaws of the respective tools and gripping the fitting well.  With an interest in proper grip of the tool on the fitting to achieve desired performance characteristics, Examiner indicates a skilled artisan would have found it obvious to configure additional images to provide additional alignment information as whatever image or shape best communicated information to the user, including images of the recited jaws and a cylindrical fitting including the pixel.  




Respectfully submitted,
/BRIAN D KELLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        
Conferees:
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                    

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700              
                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.